DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 6/15/2022 is entered.
Claim Objections
The following claims are objected to because of the following informalities:  
A double inclusion limitation appears for the following term that has been cited previously: In claim 15, line 4, for "a longitudinal axis"; and in claim 12, line 1, for “a pressurized composition”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claims 1, 6, 10-11 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488).
Regarding claim 1, Berube discloses a spray dispensing device (fig.1-4), comprising: (a) a container (C) comprising: (i) a first chamber (44); and (ii) a second chamber (46) fluidly coupled to the first chamber; (b) a flexible bladder (20; col 4, ll.59-60) contained within the first chamber and configured to hold a fluid composition (L), wherein the flexible bladder is formed of a material compatible with the fluid composition (in the absent of citing the specific properties of the materials of the composition and the bladder, the invention of Berube must be taking into consideration the compatibility of the material of the bag and fluid composition for normal operation of the device, see also col 10, ll.3-9); (c) an actuator (36), formed of a material that is compatible with the fluid composition in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon actuation of the actuator (via 36 and in the absent of citing the specific properties of the materials of the composition and actuator a compatibility between the material of the parts of the device Berube must exist for normal operation of the device); and (d) an outlet valve (V) positioned between the first chamber and the second chamber; wherein the fluid composition does not directly contact an interior surface of the container (see location of 10 and L in fig.1); wherein the first chamber is configured to have a first pressure and the second chamber is configured to have a second pressure, the second pressure being greater than the first pressure; wherein upon actuation of the actuator, the container is configured to dispense the fluid composition from the flexible bladder while the second chamber fluidly communicates with the first chamber through the outlet valve (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device). Berube does not disclose the container having a variable width along a longitudinal axis of the container. However, Bernad teaches the commonality of having a container with a variable width along a longitudinal axis of the container (see area 74 in fig.3 and page 6, lines 4-7 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the container of Berube to a curved one as taught by Bernad, in order to facilitate the gripping of the device (see Bernad, page 6, lines 4-7).
Regarding claim 6, Berube discloses the outlet valve is configured to allow a pressurized composition in the second chamber to flow to the first chamber, wherein the pressurized composition remains in the container (see 44 and 46 in fig.1).
Regarding claim 10, Berube discloses the container includes a side wall defining at least a portion of the first chamber and a separate bottom wall that is operable to be sealed to the side wall to allow the second chamber, containing a pressurizing composition, to be inside in the container (wall 12, see fig.1).
Regarding claim 11, Berube discloses the bottom wall includes a plug (52) to seal a port through the bottom wall.
Regarding claim 15, Berube discloses a spray dispensing device (fig.1-4), comprising: (a) a container (C), the container comprising: (i) a first chamber (44) having a first pressure (col 6, ll.22-30); and (ii) a second chamber (46) fluidly coupled to the first chamber and configured to hold a pressurized composition having a second pressure (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device); and (b) a flexible bladder (20; col 4, ll.59-60) housed within the first chamber (see fig.1) and configured to contain a fluid composition (L); (c) an actuator (36) in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon activation (via 36); and (d) an outlet valve (V) positioned between the first chamber and the second chamber; wherein the second pressure is greater than the first pressure (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device); wherein the pressurized composition does not contact the fluid composition as the pressurized composition flows into the first chamber from the second chamber through the outlet valve (see fig.1, gas A is shielded via wall of the bag 20); and wherein upon actuation of the actuator, the container is configured to dispense the fluid composition from the flexible bladder while the second chamber fluidly communicates with the first chamber through the outlet valve (col 7, ll.23-45). Berube is silent in disclosing a container having a non-linear side wall that has a curved exterior surface spanning along at least a portion of a longitudinal axis of the non-linear side wall, wherein a transverse cross-section of the container varies along a longitudinal axis of the container. However, Bernad teaches the commonality of having a container with a non-linear side wall that has a curved exterior surface spanning along at least a portion of a longitudinal axis of the non-linear side wall, wherein a transverse cross-section of the container varies along a longitudinal axis of the container (see area 74 in fig.3 and page 6, lines 4-7 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the container of Berube to a curved one as taught by Bernad, in order to facilitate the gripping of the device (see Bernad, page 6, lines 4-7).
Regarding claim 16, Berube discloses a separate bottom wall, configured to be coupled, to the side wall to define the second chamber (wall 12).

 	Claims 2-5 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) as applied to claims 1 and 15 respectively in the above, and further in view of Rudick (US 4,709,734).
Regarding claims 2, 4-5 and 19, Berube and Bernad in combination are silent in disclosing the second chamber houses a pressurized composition at a pressure in the range from about 70 psi to about 150 psi; the first chamber maintains a substantially constant pressure of about 25 psi to about 60 psi while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device; and a constant pressure within the first chamber is maintained in the range of about 20 psi to about 70 psi. However, Rudick teaches the second chamber houses a pressurized composition at a pressure in the range from about 70 psi to about 150 psi. (col 4, ll.35-42); the first chamber maintains a substantially constant pressure of about 25 psi to about 60 psi while the fluid composition is dispensed from the flexible bladder over a life of the spray dispensing device (col 4, ll.20-27); a constant pressure within the first chamber is maintained in the range of about 20 psi to about 70 psi (col 4, ll.20-27). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Rudick with regard to the range of constant pressure in the first chamber and range of pressure in the second chamber into the pressure chambers of the device of Berube and Bernad in combination in order to operate the device safely (see Rudick, col 5, lines 40-43; col 4, lines 35-41).
Regarding claim 3, Berube discloses the pressurized composition is selected from the group consisting of air (col 5, ll.25-26), nitrogen, carbon dioxide, argon and combinations thereof.
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) as applied to claim 1 above, and further in view of Nomura (US 2015/0166253).
Berube and Bernad in combination are silent in disclosing the fluid composition comprises an oxidant and the interior surface of the container comprises a metal or the interior surface of the container is incompatible with the fluid composition disposed within the flexible bladder. However, Nomura teaches the commonality of having the fluid composition comprises an oxidant ([0159]) and the interior surface of the container comprises a metal ([0058]) or the interior surface of the container is incompatible with the fluid composition disposed within the flexible bladder ([0058], incompatibility between metal and oxidant). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nomura with regard to the compositions of the fluid and material of the container into the device of Berube and Bernad in combination, in order to dispense a desired fluid with a sturdy operation.
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) as applied to claim 1 above, and further in view of Haley (US 2009/0236363).
 	Berube and Bernad in combination are silent in disclosing the fluid composition includes one or more oxidizing agents selected from the group consisting of halogens, hypochlorites, hypochlorous acid, hydrogen peroxide, other peroxides, and combinations thereof. However, Haley in the same field of dispensing cleaning solution via bag [0032] teaches pouch (74) contains hydrogen peroxide [0048] as an oxidizing agent. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Haley with regard to dispensing hydrogen peroxide into the content of the bag of the device of Berube and Bernad in combination, in order to provide a cleaning composition that is stable under pressure ([0086], see Haley).
Claims 12 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) as applied to claims 10 and 15 respectively, and further in view of Hansen (US 2009/0108021).
Regarding claims 12 and 17, Berube and Bernad in combination are silent in disclosing a pressurized composition housed within the second chamber, wherein the pressurized composition comprises a liquid phase or a solid phase. However, Hansen teaches (“Yet other alternative propellants include hydrocarbons such as isobutane (C.sub.4H.sub.10), propane (C.sub.3H.sub.8), and liquefied petroleum gas; and natural gases including compressed air, carbon dioxide, and nitrogen [0078]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the content of the pressurized composition of the device of Berube and Bernad in combination to a liquid propellant as taught by Hansen in order to operate the device at substantially lower cost.
Regarding claim 18, Berube and Bernad in combination are silent in disclosing the fluid composition includes a bleach composition and the flexible bladder is formed of a material compatible with the bleach composition. However, Hansen teaches the fluid composition includes a bleach composition and the flexible bladder is formed of a material compatible with the bleach composition (fluid in at least one of the bags (250) is a bleach composition ([0019]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the fluid composition of the device of Berube and Bernad in combination to a bleach one as taught by Hansen in order to make a use of the device in cosmetic industries.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) as applied to claim 1 above, and further in view of Stone (US 4,322,020).
 	Berube and Bernad in combination are silent in disclosing the container is made from a plastic material selected from the group consisting of polypropylene, polyethylene, polycarbonate, and combinations thereof. However, Stone in the same field of dispensing liquid via a pressurized inner bag (9 fig.2) of a container (26) teaches the container is made of a polyethylene plastic material (col 5, line 62). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the container of the device of Berube and Bernad in combination with a polyethylene plastic container as taught by Stone in order to have a lighter, less expensive and ecologically preferable device (col 2, lines 40-43).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) as applied to claim 1 above, and further in view of Allen (US 5,567,489).
 	Berube and Bernad in combination are silent in disclosing the flexible bladder comprises an ethylene vinyl alcohol barrier film. However, Allen teaches a bag may contains ethylene vinyl alcohol barrier film (col 1, lines 35-43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the bag of the device of Berube and Bernad in combination to an ethylene vinyl alcohol barrier film as taught by Allen, in order to have an excellent barrier properties for oxygen and a variety of other gases.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berube (US 5,179,982) in view Bernad (EP 2886488) and in view of Nomura (US 2015/0166253).
Berube discloses a spray dispensing device (fig.1-4), comprising: (a) a container (C), the container comprising: (i) a first chamber (44) having a first pressure (col 6, ll.22-30); and (ii) a second chamber (46) fluidly coupled to the first chamber and configured to hold a pressurized composition having a second pressure (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device); and (b) a flexible bladder (20; col 4, ll.59-60) housed within the first chamber and configured to contain a fluid composition (L); (c) an actuator (36) in fluid communication with the flexible bladder and configured to dispense the fluid composition from the flexible bladder upon activation (via 36); and (d) an outlet valve (V) positioned between the first chamber and the second chamber; wherein the second pressure is greater than the first pressure (col 6, ll.22-30; chamber 46 has higher pressure in order to supply pressure to constant pressure chamber 44 upon actuation of the device); wherein the pressurized composition does not contact the fluid composition as the pressurized composition flows into the first chamber from the second chamber through the outlet valve (see fig.1, gas A is shielded via wall of the bag 20); wherein upon actuation of the actuator, the container is configured to dispense the fluid composition from the flexible bladder while the second chamber fluidly communicates with the first chamber through the outlet valve (col 7, ll.23-45). Berube is silent in disclosing the container having a side wall with a curved exterior surface, wherein a transverse cross-section of the container varies along a longitudinal axis of the container; and the fluid composition comprising an oxidant. However, Bernad teaches the commonality of having a container with a curved exterior side wall surface, wherein a transverse cross-section of the container varies along a longitudinal axis of the container (see area 74 in fig.3 and page 6, lines 4-7 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the shape of the container of Berube to a curved one as taught by Bernad, in order to facilitate the gripping of the device (see Bernad, page 6, lines 4-7). Further, Nomura teaches the commonality of having the fluid composition comprises an oxidant ([0159]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Nomura with regard to the compositions of the fluid into the device of Berube and Bernad in combination in order to dispense a desired fluid.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on Berube to address the curved shape of the container. The new reference to Bernad as cited in the above confirms the commonality of having such a curved shape container for the purpose of easy gripping of the container (please see claims 1, 15 and 20 in the above). Further, Nomura has been cited to address applicant’s concern with regard to the incompatibility of the interior surface of the container to the fluid composition disposed within the flexible bag (please see claims 7 and 9 in the above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754